IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,359-02


                         EX PARTE AUDIE LEE BABERS, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. W16-70864-S(B) IN THE 282ND DISTRICT COURT
                             FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated assault

and sentenced to three years’ imprisonment. He did not appeal his conviction.

        Applicant contends that he did not receive pre-sentence credit, he was not released to parole,

and trial counsel told him he could not appeal his conviction. Applicant’s pre-sentence claim is

dismissed. Ex parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004). His remaining claims are

denied. Accordingly, this application is dismissed in part and denied in part. Ex parte Deeringer, 210
S.W.3d 616 (Tex. Crim. App. 2006).
                           2



Filed: November 27, 2019
Do not publish